DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.



Response to Arguments
Applicant's arguments filed on 01/05/2021 have been fully considered.  Applicant asserts: 
Applicant traverses the rejection of the claims as amended for at least the reason that the prior art of record fails to disclose the limitations of amended independent claim 1, insofar as it now recites, "constructing repaired dialogue to fill the gap in the call by extrapolating one or more words that a user might have said based on at least a duration of the gap and a discourse of the user prior to the gap."
Applicant's amendment necessitated changing a new ground of rejection presented in this Office action as discussed more in detail below in the body of the Claim rejections.
Office could reasonably interpret Krinsky as teaching or suggesting extrapolating one or more words that a user might have said, the Office could not reasonably interpret Krinsky as teaching or suggesting "extrapolating one or more words that a user might have said based on at least a duration of the gap and a discourse of the user prior to the gap;" Krinsky is utterly agnostic with regard to the duration of the gap and a discourse of the user.
Examiner very kindly points out that KRINSKY discloses KRINSKY discloses constructing repaired dialogue (See KRINSKY [0017]: the data packets may include data for . . . an audio call) to fill the gap in the call, based on a discourse of the user prior to the gap; (See KRINSKY [0038]: The user specific packet loss algorithm may be trained based on speech and language usage of a particular user.  For example, the user specific packet loss algorithm may access a customized computational intelligence database to "fill in" missing speech that is caused by lost data packets) NOTE: Also See Claim 5: wherein the user specific packet loss algorithm is trained based on speech samples associated with a particular user and Abstract).



Claim Interpretation
Claims 15-20 recites “the computer program product comprising: one or more computer-readable tangible storage medium”  According to para [0028] of the originally filed application, “a computer readable storage medium” excludes transitory signals.   Therefore, the claims 15-20 are interpreted as such and fall within one of the statutory class.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LJOLJE (US 20180018962 A1) in view of KRINSKY (US 20170180275 A1)

Re: Claim 1
LJOLJE discloses a processor-implemented method for repairing gaps in discourse during a call (See LJOLJE Fig. 2), the method comprising: 
detecting a gap in the call; (See LJOLJE Fig. 5: [0020] One way that missing segments can occur is when the speech is transmitted over a packet-switched network such as VoIP over the Internet or a telephone call over a modern telephone network)
(See LJOLJE Fig. 2: 202, [0020] The system receives speech with a missing segment (202))
NOTE: Also See [0019]: the method exploits the fact that missing packets are detectable and Fig. 3 with [0026].
constructing repaired dialogue to fill the gap in the call, 
See LJOLJE Fig. 2: 206. [0024] The system identifies a best hypothesis for the missing segment (206).  The system can base this step on speech context, a pronouncing lexicon, and/or a language model)
NOTE: Also See Fig. 4 example with [0027]. 
by extrapolating one or more words that a user might have said based on at least a duration of the gap; and 
(See LJOLJE Fig. 2: 204 [0023] The system generates a plurality of hypotheses for the missing segment (204). . . the system narrows down the above list of hypotheses to those having the same duration as the missing segment (raff, riff, ruff, roof, reef).
NOTE: Also See [0027]: the system can restrict the list to those hypotheses that fit within the duration of the missing segment.
inserting the repaired dialogue into the call.
(See LJOLJE Fig. 2: 208 [0025] The system recognizes the received speech by inserting the identified best hypothesis for the missing segment (208).
NOTE: Also See Fig. 4 example with [0027]. 
LJOLJE does not appear to explicitly disclose a discourse of the user prior to the gap.
In a similar endeavor, KRINSKY discloses constructing repaired dialogue (See KRINSKY [0017]: the data packets may include data for . . . an audio call) to fill the gap in the call, based on a discourse of the user prior to the gap;
(See KRINSKY [0038]: The user specific packet loss algorithm may be trained based on speech and language usage of a particular user.  For example, the user specific packet loss algorithm may access a customized computational intelligence database to "fill in" missing speech that is caused by lost data packets)
NOTE: Also See Claim 5: wherein the user specific packet loss algorithm is trained based on speech samples associated with a particular user and Abstract)
LJOLJE and KRINSKY are analogous art because both are directed to audio data recovery (See LJOLJE Abstract and KRINSKY Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LJOLJE invention by employing the teaching as taught by KRINSKY to provide the limitation.  The motivation for the combination is given by KRINSKY which provides efficient and user specific way to reconstruct audio call.

Re: Claims 2, 9, and 16
LJOLJE in view of KRINSKY discloses wherein extrapolating one or more words that a user might have said is further based on a personal discourse gap recovery model (PDGRM) 
(See KRINSKY [0038]: the user specific packet loss algorithm may access a customized computational intelligence database to "fill in" missing speech that is caused by lost data packets)
The motivation for the combination is given by KRINSKY which provides efficient and user specific way to reconstruct audio call.

Re: Claims 4, 11, and 18
LJOLJE in view of KRINSKY discloses creating a delay between receiving a plurality of call audio and outputting the plurality of call audio. 
(See KRINSKY [0020]: the buffer 128 may "absorb" or reduce jitter (e.g., due to the delay) in the packet arrival time by buffering the encoded data packets received by the transceiver 126 and providing the encoded data packets to the decoder 127 at regular intervals for decoding)
Note: Also See [0005]: a relatively large jitter buffer may also degrade (e.g., increase) latency. . . . a relatively small jitter buffer may improve (e.g., reduce) latency
KRINSKY which improves audio call playback (jitter reduction).

Re: Claims 6, 13, and 20
LJOLJE in view of KRINSKY discloses wherein the PDGRM is trained based on the discourse of the user.  
(See KRINSKY Claim 5: wherein the user specific packet loss algorithm is trained based on speech samples associated with a particular user)
The motivation for the combination is given by KRINSKY which improves audio playback by individualizing the recovery model.

Re: Claim 8
LJOLJE in view of KRINSKY discloses a computer system for repairing gaps in discourse during a call (See LJOLJE Fig. 1), the computer system comprising: 
one or more processors (See LJOLJE Fig. 1: a processing unit (CPU) 120), one or more computer-readable memories, one or more computer-readable tangible storage medium (See LJOLJE Fig. 1: the system memory such as read only memory (ROM) 140 and random access memory (RAM) 150), and program instructions stored on at least one of the one or more tangible storage medium (See LJOLJE Fig. 1: storage devices such as a hard disk drive 160) for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: 
(See LJOLJE [0030] Computer-executable instructions, data structures, and program modules represent examples of the program code means for executing steps of the methods disclosed herein)
detecting a gap in the call; 
constructing repaired dialogue to fill the gap in the call by extrapolating one or more words that a user might have said based on at least a duration of the gap and a discourse of the user prior to the gap; and Page 3Application No.: 16/563,032Docket No.: P201902970US01 Reply to Final Office Action dated 11/06/2020
inserting the repaired dialogue into the call. 
NOTE: See the rejection of Claim 1.

Re: Claim 15
LJOLJE in view of KRINSKY discloses a computer program product for repairing gaps in discourse during a call, the computer program product comprising: 
one or more computer-readable tangible storage medium (See LJOLJE Fig. 1: storage devices such as a hard disk drive 160) and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor to cause the processor to perform a method comprising: 
(See LJOLJE [0030] Computer-executable instructions, data structures, and program modules represent examples of the program code means for executing steps of the methods disclosed herein)
detecting a gap in the call; 
constructing repaired dialogue to fill the gap in the call by extrapolating one or more words that a user might have said based on at least a duration of the gap and a discourse of the user prior to the gap; and 
inserting the repaired dialogue into the call. 
NOTE: See the rejection of Claim 1.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over LJOLJE in view of KRINSKY as applied to Claim 1, 8 and 15 above, and further in view of Gangemi (US 20100198594 A1)

Re: Claims 3, 10, and 17
LJOLJE in view of KRINSKY does not appear to explicitly disclose wherein the gap is detected based on a network activity falling below a threshold value. 
In a similar endeavor, Gangemi discloses wherein the gap is detected based on a network activity falling below a threshold value. 
 (See Gangemi [0035] A gap in the generated transcript may be determined based on a threshold mechanism.  For example, it may be determined that the strength of the received voice signal is below a threshold signal level)
Note, LJOLJE in view of KRINSKY and Gangemi are analogous art because both are directed to audio data recovery (Gangemi Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LJOLJE in view of KRINSKY invention by employing the teaching as taught by Gangemi to provide the limitation.  The motivation for the combination is given by Gangemi which provides efficient way to detect a gap.


Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LJOLJE in view of KRINSKY as applied to Claims 2, 9 and 16 above, and further in view of Proux (US 20150058006 A1) and Maes (US 20140343948 A1)

Re: Claims 5, 12, and 19
LJOLJE in view of KRINSKY discloses wherein the PDGRM is a machine learning model.
(See KRINSKY [0038]: The user specific packet loss algorithm may be trained based on speech and language usage of a particular user)
The motivation for the combination is given by KRINSKY which provides efficient way to reconstruct audio call.

LJOLJE in view of KRINSKY does not appear to explicitly disclose comprising a dictionary, a plurality of collocations.  
In a similar endeavor, Proux discloses
wherein the PDGRM is a machine learning model (See Proux [0016]: access to a knowledge base which provides solutions to problems of the type presented by the user. NOTE: Also See Proux [0052]) comprising a dictionary, a plurality of collocations.
(See Proux [0025]: The conversion component 90 may access a text-to-phoneme dictionary 92 containing single words (and optionally, longer phrases) and for each word (or phrase), a corresponding phoneme sequence. . . the converted KB sequences 94 each correspond to a text sequence which is several words in length)
Note, LJOLJE in view of KRINSKY and Proux are analogous art because both are directed to audio data recovery (Proux Abstract, [0009]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LJOLJE in view of KRINSKY invention by employing the teaching as taught by Proux to provide the limitation.  The motivation for the combination is given by Proux which improves precision of the reconstructed audio.

LJOLJE in view of KRINSKY and Proux does not appear to explicitly disclose a speaking rate of a single user.
In a similar endeavor, Maes discloses wherein the PDGRM is a machine learning model comprising a speaking rate of a single user.  
(See Maes [0060] number of words or of lefemes or of vowels per second, sentence likelihood provided by the language model, likelihood ratios, normalized average likelihood per frame, trigram occurrence in the language model), word in a context features (trigram occurrence in language model) as well as speaker profile features (accent, dialect, gender, age, speaking rate, identity, audio quality, SNR etc.).
Note, LJOLJE in view of KRINSKY and Proux and Maes are analogous art because both are directed to audio data recovery (Maes [0044]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LJOLJE in view of KRINSKY and Proux invention by employing the teaching as taught by Maes to provide the limitation.  The motivation for the combination is given by Maes which improves precision of personalized recovery model.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LJOLJE in view of KRINSKY as applied to Claims 2 and 9 above, and further in view of Proux

Re: Claims 7 and 14
LJOLJE in view of KRINSKY does not appear to explicitly disclose wherein the PDGRM comprises up to four word collocations.  
In a similar endeavor, Proux discloses wherein the PDGRM (See Proux [0052]) comprises up to four word collocations.  
See Proux Fig. 4, [0078]: a most probable matching solution description step 152 is identified and used to replace one or more of the unrecognized phonemes with respective aligned words or sequences of words 156, 158 from the solution description step 152
NOTE: Also See Fig. 4 example and See [0043].  
NOTE: number of words collocation is a simple design choice. (See MPEP 2144)
Note, LJOLJE in view of KRINSKY and Proux are analogous art because both are directed to audio data recovery (Proux Abstract, [0009]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LJOLJE in view of KRINSKY invention by employing the teaching as taught by Proux to provide the limitation.  The motivation for the combination is given by Proux which improves precision of the reconstructed audio.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644